Citation Nr: 9921305	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, 
to include as secondary to the service connected bilateral 
tympanic membrane perforation.

2.  Entitlement to service connection for a low back disorder, to 
include as secondary to the service connected residuals of a 
shell fragment wound to the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran served in active service from December 1969 
to November 1971.

Additionally, the Board notes that, in an August 1997 VA Form 21-
4138 (Statement in Support of Claim), the veteran requested 
consideration of a claim for service connection for degeneration 
of bone tissue in the neck due to arthritis.  He further noted 
that he was treated for this neck disorder at the VA Medical 
Center in Cincinnati, Ohio.  However, as the only issues 
currently before the Board are those set forth on the title page 
of this decision, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence which demonstrates the 
veteran's hearing impairment is a disability for VA purposes. 

2.  There is competent medical evidence that indicates the 
veteran's low back disorder is related to his service connected 
residuals of a shell fragment wound to the abdomen.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  

2.  The veteran's low back disorder is proximately due to his 
service connected                      residuals of a shell 
fragment wound to the abdomen  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.310 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss, to Include as 
Secondary to the Service Connected Bilateral Tympanic Membrane 
Perforation

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In addition, 
disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (1998). 

Before service connection may be granted for hearing loss, the 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, impaired hearing will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; the thresholds at three of these frequencies 
are 26 or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the Court stated that 38 C.F.R. § 3.385, does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service. Id. at 159.  The Court explained that when 
audiometric test results at the veteran's separation from service 
do not meet the regulatory requirements for establishing a 
"disability" at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for a claim for service 
connection to be well grounded.  First, there must be competent 
evidence of a current disability. Second, there must be medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury.  Lastly, there 
must be medical evidence of a nexus or relationship between the 
in-service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining whether a 
claim is well grounded, the truthfulness of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the veteran contends he currently suffers from 
bilateral hearing loss related to his 1971 in-service injury, 
which resulted in his current award of service connection for 
bilateral tympanic membrane perforation.  In this regard, the 
Board notes the veteran's service medical records include May 
1971 medical notations showing that in February 1971 he sustained 
multiple injuries during hostile action while service in Vietnam, 
as well as that he was diagnosed with bilateral tympanic membrane 
perforation due to a concussion.  However, the service medical 
records also include a March 1971 VA examination report noting 
that he had questionable hearing loss, and showing that his pure 
tone thresholds, in decibels, for the left ear were 15, 10, 5, 
10, and for the right ear were 20, 15, 10, 15, both measured at 
500, 1000, 2000, and 4000 Hertz.  Additionally, the veteran's 
October 1971 discharge examination report indicates his hearing 
acuity was 15/15 bilaterally, using the whispered voice test.  

As to the post-service medical evidence, a November 1974 VA 
examination report indicates his diagnoses included a rupture of 
both ear drums during the 1971 injury, scarring of both lymph 
membranes, and some residual hearing loss.  Lastly, the evidence 
includes a June 1996 VA audiological examination report noting 
the veteran had normal to borderline hearing in the right ear, 
and normal to mild sensorineural hearing loss in the left ear.  
His pure tone thresholds, in decibels, for the left ear were 30, 
25, 10, 15, 35, and for the right ear were 25, 25, 15, 15, 15 and 
25, both measured at 500, 1000, 2000, 3000, and 4000 Hertz; his 
speech discrimination scores were 100 percent bilaterally.

After a review of the evidence, the Board finds that the 
veteran's current pure tone thresholds in decibels and current 
speech discrimination scores do not meet the criteria defined in 
38 C.F.R. § 3.385.  His present level of hearing acuity is not 
considered a hearing disability for VA purposes.  As such, the 
claim of service connection for bilateral hearing loss, to 
include as secondary to the service connected bilateral tympanic 
membrane perforation, is not well grounded and must be denied on 
that basis.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385.  In 
this regard, the Board points out to the veteran that he is not 
precluded from attempting to obtain and submitting to VA 
competent audiological or medical evidence demonstrating that his 
current hearing impairment meets the foregoing criteria.

As the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claim of service 
connection, VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, supra.  
In addition, the Board is not aware of any circumstances in this 
matter which would put VA on notice that relevant evidence may 
exist or could be obtained, which, if true, would make the 
veteran's claim "plausible".  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim, and the reasons for which his claim has failed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Service connection for a Low Back Disorder, to Include as 
Secondary to the Service Connected Residuals of a Shell Fragment 
Wound to the Abdomen

As previously suggested, the veteran's service medical records 
show he sustained various injuries, including multiple fragment 
wounds to the left arm, left leg, and abdomen, secondary to 
hostile action while serving in Vietnam during 1971.  
Additionally, the record shows he is currently service connected 
for the residuals of his in-service shell fragment wound to the 
abdomen.  At present, he is contending that his current low back 
disorder is related to his in-service shell fragment wound to the 
abdomen.

The evidence shows the veteran has been treated since his 
discharge from service for various complications related to his 
service connected shell fragment would to the abdomen.  In 
addition, medical records from the Louisville VA Medical Center 
(VAMC) dated from June 1990 to March 1997 describe the treatment 
he has received over time for low back pain, including various 
trigger point blocks and epidural blocks.  These VAMC records 
include also radiology reports dated January and June 1993 noting 
that a CT scan of the veteran's back revealed he had mild facet 
degenerative changes at L3-L5, and that an x-ray evaluation 
showed he had degenerative changes of the apophyseal joints of 
the lumbosacral area.

Records received from the Social Security Administration (SSA) 
reveal that the veteran was awarded SSA benefits due to a lumbar 
spine disease, a history of abdominal and intestinal wounds, 
adjustment disorder, and borderline intellectual functioning.  
More importantly, a June 1996 VA examination report notes he 
currently suffers from degenerative arthritis of the lumbar 
spine, which was likely precipitated by the trauma he incurred in 
1971 when a rocket propelled grenade blew up in front of him.  
Furthermore, the report notes that the resulting damage to his 
abdominal muscles were a factor in his back pain.


After a review of the evidence of record, the Board finds that 
the veteran has submitted evidence that his low back disorder is 
related to his service connected residuals of a shell fragment 
wound to the abdomen.  Specifically, the Board finds that the 
above discussed June 1996 VA examination report supports the 
conclusion that the veteran's low back disorder is proximately 
due to his service connected residuals of a shell fragment wound 
to the abdomen.  As such, the Board finds the veteran is entitled 
to service connection for a low back disorder, and thus, service 
connection is granted on a secondary basis.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.310. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss, to include as 
secondary to the service connected bilateral tympanic membrane 
perforation, is denied.

Service connection for a low back disorder as secondary to the 
service connected residuals of a shell fragment wound to the 
abdomen is granted.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

